Order filed February 8, 2022




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-21-00660-CV
                                    ____________

                      JOHNNIE C. WALKER, Appellant

                                        V.

              TSY PROPERTY MANAGEMENT LLC, Appellee


                On Appeal from the County Court at Law No. 2
                          Fort Bend County, Texas
                   Trial Court Cause No. 21-CCV-069773

                                    ORDER

      Appellant’s brief was due February 2, 2022. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before March 10, 2022,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Bourliot and Spain.